Title: To Thomas Jefferson from Horatio Gates, 13 February 1802
From: Gates, Horatio
To: Jefferson, Thomas


          
            Dear Sir
            New York 13th: Feb: 1802
          
          I take the Liberty this way to introduce to your Notice General Ebenezer Stevens, my Friend, and Companion, in the War; He Commanded my Artillery at Ticonderoga in 76, & again at Saratoga in 77, and assisted in the Capture of Lord Cornwallis Army at York. His many Emminent Services, will I am [sure] merit your Notice. Throughout the war, & [for] Years after The Peace, he was a most decided Whigg; Dr: Eustace of Massachusetts, now in Congress, served with General Stevens in the war; & is intimate with Him; and if The Generals political principles, received any Shock from the insiduous Acts of the Torys here; I trust his old Friends Ustace, and Myself, will yet set him right; it is not every good Sailor that can Calculate the Longitude, but an Honest man, like a good Seaman, is steady to his trust; so I believe my Friend will always be;—
          I wrote yesterday to Mr: Maddison, he will shew you my Letter; I expect D’Wit Clinton will be sent immediately to The Senate, in the room of General Armstrong; whose extream bad Health, obliged him to Sacrafice his seat to his Republican principles; This truly Patriotic Conduct, will I am confident have its weight with you;—Persevere & your Adminis[tration] will exalt the U States to be the best of all possible Governments.—You have The people on your Side; go on, & prosper; That you may continue to enjoy the applause of a Gratefull People is the sincere wish of your Faithfull Friend; & Obedient Servant.
          
            Horatio Gates.
          
          
            P.S. Mrs: G. presents to You her Compts:, & requests when you Journey to the North, you will remember Rose Hill is ready to receive You—
          
        